         Case 2:19-cv-00366-DCN Document 25 Filed 02/24/21 Page 1 of 5




                            UNITED STATES DISTRICT COURT

                               FOR THE DISTRICT OF IDAHO

    JEREMY BOHLMAN,
                                                   Case No. 2:19-cv-00366-DCN
                Petitioner,                                 2:15-cr-00279-EJL

        vs.                                        MEMORANDUM DECISION AND
                                                   ORDER
    UNITED STATES OF AMERICA,

                Respondent.


        Pending before the Court in the above-entitled matters are Petitioner Jeremy

Bohlman’s Motion to Set Aside the Order Denying his § 2255 Motion (CV 21)1 and Motion

to Reconsider (CV 22). The parties have filed their responsive briefing on the Motions

and/or the time for doing so has passed. The matter is, therefore, ripe for the Court’s review.

        On September 23, 2019, Bohlman filed his § 2255 Motion. CR 103; CV 1. On April

10, 2020, Bohlman requested a copy of the docket sheet. CV 14. The Court granted the

Government’s motion to extend briefing. CV 13. The Government filed its response on

May 21, 2020. CV 15. On June 5, 2020, Bohlman filed a motion to continue for 90 to 120

days. CV 16. On June 15, 2020, the Court issued a docket entry order granting Bohlman’s



1
 In this Order, “CR” is used when citing to the criminal case record in 2:15-cr-00279-EJL and “CV” is
used when citing to the civil case record in 2:19-cv-00366-DCN.


MEMORANDUM DECISION AND ORDER-1
          Case 2:19-cv-00366-DCN Document 25 Filed 02/24/21 Page 2 of 5




motion and ordering that he would have until July 31, 2020, to reply to the Government’s

response. CV 17. A copy of the docket order was mailed to Bohlman. Id. On June 25, 2020,

Bohlman requested copies of dockets 1 and 7 in his civil case. CV 18. Bohlman did not file

a reply by July 31, 2020. Nor did he file a reply by October 4, 2020, which is 120 days

after his initial motion to continue was received by the Court.

       On November 10, 2020, the Court issued its order denying Bohlman’s § 2255

motion (CV 19) and closed the case (CV 20). On January 8, Bohlman filed a motion to “set

aside” the Court’s denial of his § 2255 motion. CV 21. His reasons for the motion were

COVID-19 made replying difficult and Bohlman had “assumed [his] request” for an

extension, filed “3 months ago,” had been “granted.” Id. at 1.

       The Court is not persuaded. Even if Bohlman did not, in fact, receive a mailed copy

of the Court’s order and assumed in its absence his motion was granted, he had by his own

account until October 4, 2020, to respond.2 He did not do so. Instead, he waited until

January 2021, to request the Court to set aside its Order. Id. The Court afforded Bohlman

sufficient time to reply. Bohlman did not take advantage of the time provided. Thus, the

Court DENIES Bohlman’s motion to set aside.

       Bohlman also filed a motion for reconsideration based on a letter from the FBI that

the FBI forensic examiner deviated during her trial testimony from the recommended

language concerning the likelihood that certain DNA evidence belonged to a specific




2
  Bohlman also had the capability, know-how, and experience to request a docket sheet which would have
shown the Court’s order granting his motion to continue until July 31, 2020. See CV 14. For instance, he
requested, and was sent, docket entries in June 2020, after he had filed his motion to continue. CV 18.


MEMORANDUM DECISION AND ORDER-2
         Case 2:19-cv-00366-DCN Document 25 Filed 02/24/21 Page 3 of 5




person. CV 22. The FBI letter stated that the examiner correctly represented the likelihood

ratio in the laboratory report “as well as correctly phrased [the evidence] two times” during

her trial testimony. CV 23-1, at 3. However, the FBI identified the following testimony as

deviating from the recommended language:

       “And the threshold we have is that likelihood ratio has to reach 700 billion
       times more likely to have originated from a person of interest or 430 million
       times more likely for the Native American populations groups that we
       calculated.” Whereas this should have been expressed as “And the threshold
       we have is that the DNA evidence has to be at least 700 billion times more
       likely if it have [sic] originated from a person of interest rather than an
       unknown, unrelated individual in the four major population groups. And the
       threshold is 430 million in the Native American population groups.”

CV 23-1, at 4.

       At the heart of Bohlman’s motion to reconsider is whether the examiner’s testimony

regarding the DNA evidence altered the outcome of the trial. The examiner was testifying

as to how likely it was that the DNA evidence came from Bohlman or, in other words, that

the DNA evidence showed that Bohlman had intercourse with the victim. In the opening

statement at trial, defense counsel laid out Bohlman’s theory of the case: the alleged sexual

assault between Bohlman and the victim was actually a consensual sexual encounter. CR

89, at 97. When Defendant Bohlman took the stand during trial, he described in detail the

sexual intercourse he engaged in with the victim. CR 91, at 438–40. In other words, he

admitted the act, but denied it was non-consensual. Id. Due to the trial record, including

the fact that the examiner “correctly represented” her lab findings two other times during

her trial testimony, the Government argues that the trial outcome would not have been

different if the examiner had consistently used the recommended language. CV 23, at 6.



MEMORANDUM DECISION AND ORDER-3
         Case 2:19-cv-00366-DCN Document 25 Filed 02/24/21 Page 4 of 5




       Accuracy in expert testimony is extremely important. The FBI was correct to

disclose the examiner’s variance from the recommended language to the prosecutor, and

in turn the prosecutor was right to convey that disclosure to Bohlman.

       Here, however, the Court does not see how the subtle and highly technical error in

the wording of likelihood ratios would change the strength of the DNA evidence in a

meaningful way, given that the Defendant himself testified he had sexual intercourse with

the victim. See United States v. Caldwell, 963 F.3d 1067, 1078–80 (11th Cir. 2020)

(denying a Federal Rules of Criminal Procedure Rule 33 motion on the grounds that the

defendant failed to show that the result of the trial would have been different had the DNA

expert’s testimony mirrored the recommended language regarding likelihood ratios where

the expert’s other testimony was accurate and there was other evidence of the defendant’s

guilt during trial). The examiner using incorrect terminology once, while using the correct

terminology other times, along with Bohlman’s own admission at trial that he did, in fact,

have sexual intercourse with the victim (in addition to the other evidence) does not indicate

that Bohlman “would have probably been acquitted in a new trial,” as the dispositive trial

issue was whether the sexual encounter was consensual, not whether it occurred. See

United States v. Hinkson, 585 F.3d 1247, 1263–64 (9th Cir. 2009). Nor does the FBI letter

aid in Bolman’s claims that his counsel was ineffective.

       Accordingly, the Court DENIES Bohlman’s motion to reconsider. IT IS HEREBY

ORDERED:

          1.     Petitioner’s Motion to Set Aside the Court’s Order Denying § 2255

                 Motion (Dkt. 21, Case No. 2:19-cv-00366) is DENIED.


MEMORANDUM DECISION AND ORDER-4
      Case 2:19-cv-00366-DCN Document 25 Filed 02/24/21 Page 5 of 5




       2.    Petitioner’s Motion to Reconsider (Dkt. 22, Case No. 2:19-cv-00366) is

             also DENIED.

       3.    This case remains closed.


                                           DATED: February 24, 2021


                                           _________________________
                                           David C. Nye
                                           Chief U.S. District Court Judge




MEMORANDUM DECISION AND ORDER-5
